                                       Ryan M. Sandrock (SBN 251781)                  Jonathan R. Donnellan (pro hac vice)
                                   1   rsandrock@sidley.com                           jdonnellan@hearst.com
                                       SIDLEY AUSTIN LLP                              Ravi V. Sitwala (pro hac vice)
                                   2   555 California Street                          rsitwala@hearst.com
                                       Suite 2000                                     THE HEARST CORPORATION
                                   3   San Francisco, CA 94104                        300 West 57th Street
                                       Telephone: +1 415 772 1200                     New York, New York 10019
                                   4   Facsimile: +1 415 772 7400                     Telephone: +1 212 649 2020
                                                                                      Facsimile: +1 212 649 2035
                                   5   Richard D. Raskin (pro hac vice)
                                       rraskin@sidley.com                             Thomas R. Burke (SBN 141930)
                                   6   SIDLEY AUSTIN LLP                              thomasburke@dwt.com
                                       One South Dearborn                             DAVIS WRIGHT TREMAINE LLP
                                   7   Chicago, Illinois 60603                        505 Montgomery Street, Suite 800
                                       Telephone: +1 312 853 7000                     San Francisco, CA 94111-6533
                                   8   Facsimile: +1 312 853 7036                     Telephone: +1 415 276-6500
                                                                                      Facsimile: + 1 415 276-6599
                                   9   Benjamin M. Mundel (pro hac vice)
                                       bmundel@sidley.com                             Attorneys for Defendant
                                  10   Daniel J. Hay (pro hac vice)                   FIRST DATABANK, INC
                                       dhay@sidley.com
                                  11   SIDLEY AUSTIN LLP
                                       1501 K St NW
                                  12   Washington, DC 20005
Northern District of California
 United States District Court




                                       Telephone: +1 202 736 8157
                                  13   Facsimile: +1 202 736 8711
                                  14   Attorneys for Plaintiff
                                       EXELTIS USA, INC.
                                  15

                                  16                                UNITED STATES DISTRICT COURT
                                  17                               NORTHERN DISTRICT OF CALIFORNIA
                                  18                                       OAKLAND DIVISION
                                  19   EXELTIS USA, INC., a New Jersey Corporation,    Case No. 4:17-cv-04810-HSG
                                  20                  Plaintiff,                       STIPULATED PROTECTIVE ORDER
                                  21          vs.
                                  22   FIRST DATABANK, INC., a Missouri
                                       Corporation,
                                  23
                                                      Defendant.
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                      STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 4:17-CV-04810-HSG
 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the Court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 7   or responses to discovery and that the protection it affords from public disclosure and use extends

 8   only to the limited information or items that are entitled to confidential treatment under the

 9   applicable legal principles. The parties further acknowledge, as set forth in paragraph 12.3, below,

10   that this Stipulated Protective Order does not entitle them to file confidential information under seal;

11   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

12   applied when a party seeks permission from the Court to file material under seal.

13   2.      DEFINITIONS

14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15   information or items under this Order.

16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

18   Civil Procedure 26(c).

19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

20   as their support staff).

21           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

23           2.5     Designating Party: a Party or Non-Party that designates information or items that it

24   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

26           2.6     Disclosure or Discovery Material: all items or information, regardless of the medium

27   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

28                                                     2
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 2   discovery in this matter.

 3          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 4   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 5   consultant in this action.

 6          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 7   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or

 8   Non-Party would create a substantial risk of serious harm that could not be avoided by less

 9   restrictive means.

10          2.9     House Counsel: attorneys who are employees of a party to this action. House

11   Counsel does not include Outside Counsel of Record or any other outside counsel.

12          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

13   entity not named as a Party to this action.

14          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this action

15   but are retained to represent or advise a party to this action and have appeared in this action on

16   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party. It is

17   understood and agreed that counsel at The Hearst Corporation Office of General Counsel who have

18   made an appearance in this action are Outside Counsel of Record for purposes of this Order.

19          2.12    Party: any party to this action, including all of its officers, directors, employees,

20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

21          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23          2.14    Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

25   storing, or retrieving data in any form or medium) and their employees and subcontractors.

26          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

27   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

28                                                     3
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1           2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.      SCOPE

 4           The protections conferred by this Stipulation and Order cover not only Protected Material (as

 5   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 6   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 7   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 8   However, the protections conferred by this Stipulation and Order do not cover the following

 9   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

10   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

11   publication not involving a violation of this Order, including becoming part of the public record

12   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

13   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

14   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

15   Protected Material at trial shall be governed by a separate agreement or order.

16   4.      DURATION

17           Even after final disposition of this litigation, the confidentiality obligations imposed by this

18   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

20   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

21   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

22   time limits for filing any motions or applications for extension of time pursuant to applicable law.

23   With respect to defendant First Databank, Inc., final disposition shall mean the final disposition of

24   this action.

25   5.      DESIGNATING PROTECTED MATERIAL

26           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

27   Non-Party that designates information or items for protection under this Order must take care to

28                                                      4
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   limit any such designation to specific material that qualifies under the appropriate standards. The

 2   Designating Party must designate for protection only those parts of material, documents, items, or

 3   oral or written communications that qualify – so that other portions of the material, documents,

 4   items, or communications for which protection is not warranted are not swept unjustifiably within

 5   the ambit of this Order.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 7   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 8   encumber or delay the case development process or to impose unnecessary expenses and burdens on

 9   other parties) expose the Designating Party to sanctions.

10          If it comes to a Designating Party’s attention that information or items that it designated for

11   protection do not qualify for protection at all or do not qualify for the level of protection initially

12   asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the

13   mistaken designation.

14          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order or

15   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

16   under this Order must be clearly so designated before the material is disclosed or produced.

17          Designation in conformity with this Order requires:

18                (a) for information in documentary form (e.g., paper or electronic documents, but

19   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

20   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

21   ONLY” to each page that contains protected material. If only a portion or portions of the material on

22   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

23   (e.g., by making appropriate markings in the margins), and must specify, for each portion, the level

24   of protection being asserted.

25          A Party or Non-Party that makes original documents or materials available for inspection

26   need not designate them for protection until after the inspecting Party has indicated which material it

27   would like copied and produced. During the inspection and before the designation, all of the material

28                                                       5
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’

 2   EYES ONLY.” After the inspecting Party has identified the documents it wants copied and

 3   produced, the Producing Party must determine which documents, or portions thereof, qualify for

 4   protection under this Order. Then, before producing the specified documents, the Producing Party

 5   must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 6   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a portion or

 7   portions of the material on a page qualifies for protection, the Producing Party also must clearly

 8   identify the protected portion(s) (e.g., by making appropriate markings in the margins), and must

 9   specify, for each portion, the level of protection being asserted.

10          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

11   Designating Party identify on the record, before the close of the deposition, hearing, or other

12   proceeding, all protected testimony and specify the level of protection being asserted. When it is

13   impractical to identify separately each portion of testimony that is entitled to protection and it

14   appears that substantial portions of the testimony may qualify for protection, the Designating Party

15   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

16   to have up to 21 days to identify the specific portions of the testimony as to which protection is

17   sought and to specify the level of protection being asserted. Only those portions of the testimony

18   that are appropriately designated for protection within the 21 days shall be covered by the

19   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

20   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

21   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

22   ATTORNEYS’ EYES ONLY.” Parties shall give the other parties notice if they reasonably expect

23   a deposition, hearing or other proceeding to include Protected Material so that the other parties can

24   ensure that only authorized individuals who have signed the “Acknowledgment and Agreement to

25   Be Bound” (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a

26   deposition shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

28                                                      6
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1          Transcripts containing Protected Material shall have an obvious legend on the title page

 2   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 3   pages (including line numbers as appropriate) that have been designated as Protected Material and

 4   the level of protection being asserted by the Designating Party. The Designating Party shall inform

 5   the court reporter of these requirements. Any transcript that is prepared before the expiration of a

 6   21-day period for designation shall be treated during that period as if it had been designated

 7   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

 8   agreed. After the expiration of that period, the transcript shall be treated only as actually

 9   designated.

10                (c) for information produced in some form other than documentary and for any other

11   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

12   containers in which the information or item is stored the legend “CONFIDENTIAL” and/or

13   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

14   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

15   the protected portion(s).

16          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the Designating Party’s

18   right to secure protection under this Order for such material. Upon timely correction of a

19   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

20   accordance with the provisions of this Order.

21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

25   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

26   confidentiality designation by electing not to mount a challenge promptly after the original

27   designation is disclosed.

28                                                      7
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 2   by providing written notice of each designation it is challenging and describing the basis for each

 3   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 4   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 5   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 6   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

 7   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

 8   Party must explain the basis for its belief that the confidentiality designation was not proper and

 9   must give the Designating Party an opportunity to review the designated material, to reconsider the

10   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

11   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

12   has engaged in this meet and confer process first or establishes that the Designating Party is

13   unwilling to participate in the meet and confer process in a timely manner.

14          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

15   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

16   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

17   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

18   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

19   competent declaration affirming that the movant has complied with the meet and confer

20   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

21   motion including the required declaration within 21 days (or 14 days, if applicable) shall

22   automatically waive the confidentiality designation for each challenged designation. In addition, the

23   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

24   good cause for doing so, including a challenge to the designation of a deposition transcript or any

25   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

26   competent declaration affirming that the movant has complied with the meet and confer

27   requirements imposed by the preceding paragraph.

28                                                     8
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1          The burden of persuasion in any such challenge proceeding shall be on the Designating

 2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

 4   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 5   retain confidentiality as described above, all parties shall continue to afford the material in question

 6   the level of protection to which it is entitled under the Producing Party’s designation until the Court

 7   rules on the challenge.

 8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 9          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

12   the categories of persons and under the conditions described in this Order. When the litigation has

13   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

14   DISPOSITION).

15          Protected Material must be stored and maintained by a Receiving Party at a location and in a

16   secure manner that ensures that access is limited to the persons authorized under this Order.

17          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

18   the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

19   information or item designated “CONFIDENTIAL” only to:

20                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

21   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

22   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

23   attached hereto as Exhibit A;

24                (b) the officers, directors, and employees (including House Counsel) of the Receiving

25   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

28                                                      9
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

 2   to Be Bound” (Exhibit A);

 3                (d) the Court and its personnel;

 4                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 5   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 8   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 9   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed

10   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

11   bound by the court reporter and may not be disclosed to anyone except as permitted under this

12   Stipulated Protective Order; and

13                (g) the author or recipient of a document containing the information or a custodian or

14   other person who otherwise possessed or knew the information.

15          7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

16   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

17   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

19                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

20   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

21   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

22   Bound” that is attached hereto as Exhibit A;

23                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

24   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

25   (Exhibit A), and (3) are not a current officer, director, or employee of a competitor of a Party or

26   anticipated to become one;

27                   (c) the Court and its personnel;

28                                                      10
                                        STIPULATED PROTECTIVE ORDER
                                          CASE NO. 4:17-CV-04810-HSG
 1                  (d) court reporters and their staff, professional jury or trial consultants, mock jurors,

 2   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

 3   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 4                  (e) the author or recipient of a document containing the information or a custodian

 5   or other person who otherwise possessed or knew the information.

 6          7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Designated House

 8   Counsel.

 9                  (a) Unless otherwise ordered by the Court or agreed to in writing by the

10   Designating Party, a Party that seeks to disclose to Designated House Counsel any information or

11   item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

12   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1)

13   sets forth the full name of the Designated House Counsel and the city and state of his or her

14   residence, and (2) describes the Designated House Counsel’s current and reasonably foreseeable

15   future primary job duties and responsibilities in sufficient detail to determine if House Counsel is

16   involved, or may become involved, in any competitive decision-making.

17                  (b) A Party that makes a request and provides the information specified in the

18   preceding respective paragraphs may disclose the subject Protected Material to the identified

19   Designated House Counsel unless, within 14 days of delivering the request, the Party receives a

20   written objection from the Designating Party. Any such objection must set forth in detail the

21   grounds on which it is based.

22                  (c) A Party that receives a timely written objection must meet and confer with the

23   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

24   agreement within seven days of the written objection. If no agreement is reached, the Party

25   seeking to make the disclosure to Designated House Counsel may file a motion as provided in

26   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking

27   permission from the Court to do so. Any such motion must describe the circumstances with

28                                                     11
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1   specificity, set forth in detail the reasons why the disclosure to Designated House Counsel is

 2   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 3   additional means that could be used to reduce that risk. In addition, any such motion must be

 4   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 5   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 6   reasons advanced by the Designating Party for its refusal to approve the disclosure.

 7          In any such proceeding, the Party opposing disclosure to Designated House Counsel shall

 8   bear the burden of proving that the risk of harm that the disclosure would entail (under the

 9   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to

10   its Designated House Counsel.

11   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

12          LITIGATION

13          If a Party is served with a subpoena or a court order issued in other litigation that compels

14   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

16              (a) promptly notify in writing the Designating Party. Such notification shall include a

17   copy of the subpoena or court order;

18              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

19   other litigation that some or all of the material covered by the subpoena or order is subject to this

20   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

21              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

22   Designating Party whose Protected Material may be affected.

23          If the Designating Party timely seeks a protective order, the Party served with the subpoena

24   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the Court

26   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

27   permission. The Designating Party shall bear the burden and expense of seeking protection in that

28                                                     12
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1   court of its confidential material – and nothing in these provisions should be construed as

 2   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

 3   another court.

 4   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 5          LITIGATION

 6              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 7   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 8   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

 9   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

10   construed as prohibiting a Non-Party from seeking additional protections.

11              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

12   Party’s confidential information in its possession, and the Party is subject to an agreement with the

13   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

14                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or

15   all of the information requested is subject to a confidentiality agreement with a Non-Party;

16                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

17   this litigation, the relevant discovery request(s), and a reasonably specific description of the

18   information requested; and

19                    (3) make the information requested available for inspection by the Non-Party.

20              (c) If the Non-Party fails to object or seek a protective order from this court within 14

21   days of receiving the notice and accompanying information, the Receiving Party may produce the

22   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

23   seeks a protective order, the Receiving Party shall not produce any information in its possession or

24   control that is subject to the confidentiality agreement with the Non-Party before a determination by

25   the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

26   seeking protection in this court of its Protected Material.

27

28                                                     13
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
 1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 4   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 5   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 6   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 7   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 8   Be Bound” that is attached hereto as Exhibit A.

 9   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10          MATERIAL

11          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

12   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

13   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

14   modify whatever procedure may be established in an e-discovery order that provides for production

15   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

16   parties reach an agreement on the effect of disclosure of a communication or information covered by

17   the attorney-client privilege or work product protection, the parties may incorporate their agreement

18   in the stipulated protective order submitted to the Court.

19   12.    MISCELLANEOUS

20          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

21   its modification by the Court in the future.

22          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

23   no Party waives any right it otherwise would have to object to disclosing or producing any

24   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

25   Party waives any right to object on any ground to use in evidence of any of the material covered by

26   this Protective Order.

27          12.3    Filing Protected Material. Without written permission from the Designating Party or a

28                                                      14
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   court order secured after appropriate notice to all interested persons, a Party may not file in the

 2   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 3   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

 4   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

 5   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

 6   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

 7   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

 8   to Civil Local Rule 79-5(d) is denied by the Court, then the Receiving Party may file the information

 9   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the Court.

10   13.    FINAL DISPOSITION

11          Within 60 days after the final disposition of this action, as defined in section 4, each

12   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

13   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

14   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

15   the Protected Material is returned or destroyed, the Receiving Party must submit a written

16   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

17   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

18   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

19   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

20   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

21   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

23   and expert work product, even if such materials contain Protected Material. Any such archival copies

24   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

25   Section 4 (DURATION).

26

27

28                                                     15
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3   DATED: October 10, 2018                     Respectfully submitted,

 4
                                                 By: /s/ Benjamin M. Mundel_______
 5                                               Benjamin M. Mundel (pro hac vice)
 6                                               SIDLEY AUSTIN LLP
                                                 1501 K St NW
 7                                               Washington, DC 20005
                                                 Telephone: +1 202 736 8157
 8                                               Facsimile: +1 202 736 8711
 9
                                                 Attorney for Exeltis USA, Inc.
10

11                                               By: /s/ Ravi V. Sitwala
                                                 Ravi V. Sitwala (pro hac vice)
12                                               THE HEARST CORPORATION
                                                 300 West 57th Street
13
                                                 New York, New York 10019
14                                               Telephone: +1 212 649 2006
                                                 Facsimile: +1 646 280 2006
15
                                                 Attorney for First Databank, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28                                          16
                               STIPULATED PROTECTIVE ORDER
                                 CASE NO. 4:17-CV-04810-HSG
 1                                     SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the

 3   foregoing Stipulated Protective Order. In compliance with Local Rule 5-1(i)(3), I hereby attest

 4   that the other signatories have concurred in this filing.

 5

 6   DATED: October 10, 2018                                THE HEARST CORPORATION

 7
                                                            By: /s/ Ravi V. Sitwala
 8                                                          Ravi V. Sitwala (pro hac vice)
 9                                                          Attorney for First Databank, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     17
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 4:17-CV-04810-HSG
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   DATED: October 11, 2018      _____________________________________
                                            Haywood S. Gilliam, Jr.
 4                                          U.S. District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          18
                               STIPULATED PROTECTIVE ORDER
                                 CASE NO. 4:17-CV-04810-HSG
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of Exeltis USA, Inc. v. First Databank, Inc., No. 4:17-CV-

 7   04810-HSG. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10   information or item that is subject to this Stipulated Protective Order to any person or entity except

11   in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28                                                     19
                                      STIPULATED PROTECTIVE ORDER
                                        CASE NO. 4:17-CV-04810-HSG
